Title: To James Madison from Valentin de Foronda, 25 November 1807
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philadelphia 25. de Noviembre de 1807.

Estoy pronto à coóperar de mi parte con los Justos deseos de su Excella., el Seňor Presidente, en orden à la devolución de los Esclavos, propiedad Americana, que desertan à los Dominios de mi Soberano: asi escribiré al Sõr. Dn. Nemesio Salcedo recomendandole èste punto, que reclama V. S. que es lo unico que puedo hacer, siempre que èste Gobiérno, siguiendo las Leyes de reciprocidad, se obligue à hacer lo mismo; sin que las Justicias de èste Pays se opongan; sin que busquen medios de eludir las reclamaciones, suponiendo que las Leyes se lo impiden; sin poner trabas ningunas.  En una palabra, de ambas partes se deberán entregar immediatamente los Esclavos sobre los que se presente una requisitoria, y mientras S. M. Cata. y estos Estados arreglan èste punto de un modo solemne; y me llegue la aprobacion ò desaprobacion del Rey mi Amo, á quien voy á dar parte, por medio del Exmo. Sor. Ministro de Estado, de lo que digo à èste Gobierno; èl qual puede estar seguro de encontrar en mi Soberano, acojida á toda proposición, inspirada por la razon; y en mi, un Executor, que se prestará con el mayor gusto à todo lo que pueda ser de su agrado.  Dios guê. á V. S. ms. as.  B L M de V S. su mas atento Servidor

Valentin de Foronda

